Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comment
The instant application is a continuation of U.S. Patent Application No. 16/388978, now U.S. Patent No. 10,652,722.
Claims 5 and 12 have been canceled. 
Claims 1-4, 6-11, 13 and 14 are allowable over the prior art of record. For reasons of allowance, see pages 10-11 of Applicant’s remarks filed on December 28, 2021. 

Response to Arguments
Applicant’s arguments, see pages 10-11, filed December 28, 2021 with respect to 112(a) and 103(a) rejections have been fully considered and are persuasive.  The 112(a) and 103(a) rejections of claims 1-14 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454